Case 1:20-cv-10417-AT Document17 Filed 01/27/21 Page 1of1

TRAUB LIEBERMAN USDE SDNY

DOCUMENT
Mid-Westchester Executive Park | 7 Skyline Drive | Hawthome, NY 10532 ELECTRONICALLY FILED
DIRECT (914) 586-7061 | MAIN (914) 347-2600 | FAX (914) 347-8898 DOC #:

DATE FILED: 1/27/2021

 

Hillary J. Raimondi | Partner | hraimondi@tlsslaw.com

January 26, 2021
VIA ECF

Hon. Analisa Torres, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Florez v. Raoul’s Restaurant Film Corp et ano..
Case No.: 20 Civ. 10417

Dear Judge Torres:

This firm was recently retained to represent Defendant 180 Prince Street LLC
(“Defendant”) in the above-referenced action. I write pursuant to Rule 1(C) of Your Honor’s
Individual Practices in Civil Cases, to respectfully request an extension of time for Defendant to
file its answer to March 26, 2021. Although the docket reflects service through the New York
Secretary of State and an answer due date of January 13, 2021, Defendant only recently became
aware of the pendency of the instant action through a search of the court’s docket. This is the first
such request and Plaintiff consents to such extension.

The parties also jointly request that the conference currently scheduled for February 9,
2021 be adjourned sixty days so that the parties can explore whether the instant action can be
resolved without the need for further litigation. We thank the Court for its consideration of this
request.

GRANTED in part, DENIED in part. By February 15, 2021, Defendant 180 Prince
Street LLC shall answer or otherwise respond to the complaint. The conference
scheduled for February 9, 2021, is ADJOURNED to February 22, 2021, at 11:00
a.m. By February 16, 2021, the parties shall file their joint letter and proposed case
management plan.

SO ORDERED. O?}-

Dated: January 27, 2021
New York, New York ANALISA TORRES

United States District Judge

 
